Citation Nr: 1731691	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-49 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a chronic respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In June 2015, the Board denied the claims on appeal, and he appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a June 2016 Order, the Court granted the Motion and remanded the case to the Board.  The Board remanded the appeal in September 2016.  


FINDING OF FACT

No bilateral knee disability or chronic respiratory disability began during service or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a chronic respiratory disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2007.  

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral knee disability in September 2014, and VA obtained additional etiology opinions regarding such disability in November 2016 and May 2017.  The Board notes the Veteran's representative's June 2017 statement that the VA opinions of record were inadequate because their rationale was simply that there is no documentation of ongoing complaints reported by the Veteran.  However, as explained in detail below, the rationale for the opinions was thorough and based on multiple factors, rather than only a lack of documented complaints, and for the reasons explained below the Board finds the opinions' rationale adequate. 

A VA examination was not obtained in connection with the claim for a chronic respiratory disability.  As discussed below, there is no evidence that indicating that a current disability may be associated with service such as competent medical evidence or credible evidence of continuity of symptomatology, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the agency of original jurisdiction substantially complied with the May 2016 Joint Motion directions and the Board's September 2016 remand instructions.  Specifically, it attempted to obtain all treatment records from the Tulsa, Oklahoma, VA facility, including any dated from 1995 to 2006; it successfully obtained all actual records from the facility, which were dated from October 2002 to July 2008.  It also obtained the November 2016 and May 2017 VA medical opinions, which addressed and discussed the evidence in accordance with the Joint Motion and remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral knee disability

As reflected in his March 2015 testimony before the Board, the Veteran asserts that he injured his knee during basic training in 1977 after his knee hit a post on the ground.  He testified that he was treated for a knee condition at the time and again later that year and that, ever since then, his knee had moved and gone out of place.  He also asserts he currently has decreased range of knee motion. 

Service treatment records show that the Veteran complained of a stiff knee in March 1977; it was noted that he had a normal knee and that it was probably due to cold weather.  A December 1977 record reflects that the Veteran reported pain in both knees when standing for long periods of time.  On November 1980 separation examination, he was noted to have had a normal clinical evaluation of the lower extremities and denied ever having any "trick" or locked knee, and there was no reports of current or past knee problems.   

VA treatment records beginning in October 2002, when the Veteran initially sought VA medical treatment, reflect that he initially complained of "problem with pain in both knees," and that his "[right] knee gives way at times," in August 2004.  On examination at that time he had pain in the right knee with no warmth or effusion; he was assessed as having knee pain.  Subsequent VA treatment records reflect that a November 2007 X-ray revealed that both the Veteran's knees had unremarkable bony structures except for questionable minimal degenerative changes.  In March 2008 the Veteran complained of knee pain, and in May 2009 it was noted that he had degenerative joint disease of the knees.  An August 2011 treatment record reflects that the Veteran had a history of pain and an X-ray revealed normal bone density, very early degenerative changes bilaterally, slightly more on the right.

A September 2011 note reflects that magnetic resonance imaging (MRI) of the left knee revealed degeneration posterior horn lateral meniscus, degeneration body and posterior horn medial meniscus, small focal subchondral lesion anteromedial lateral femoral condyle, and early chondromalacia patella.  In June 2014, it was noted that the Veteran had "DJD lt knee . . . pain occurs at all time with walking."  A September 2014 X-ray revealed minimally degenerative changes of tibiofemoral joint of right knee and no radiographic abnormality of left knee. 

On September 2014 VA examination, the examiner diagnosed arthralgia of the left knee and minimal degenerative changes of the right knee.  Diagnostic testing revealed degenerative or traumatic arthritis of the left knee.  

In November 2016 and May 2017 reports, after reviewing the record, a VA examiner expressed the opinion that it was less likely than not that the Veteran's current knee disability began during or was related to service, even considering the Veteran's assertions of continuity of knee symptomatology during service and after discharge.  The examiner noted that, during the Veteran's service from 1977 to 1981, he was seen only twice for non-injury knee pain that was mechanical in nature in March and December 1977; he went another four years in service without complaints, including at discharge physical.  According to the examiner, in order for joint pathology to be considered there would have been some sort of injury with positive physical findings such as swelling, which was not the case with the Veteran.  The examiner further noted that there was no clinical indication of knee symptoms until many years after discharge when he complained of knee pain in 2004 and, even then, X-ray showed only mild degeneration that would be typical for his age.  Also, September 2011 left knee MRI showed only very mild age-related degeneration, and 2016 X-rays showed only very mild age-related degeneration that was actually very mild for his age.  The examiner thus opined that the Veteran's current mild degeneration was due to natural ageing not service.

In this case, service connection for bilateral knee disability is not warranted.

The Board finds the November 2016 and May 2017 VA examiner's opinions to be persuasive.  The examiner reviewed and discussed the pertinent evidence, including the Veteran's own assertions of continuing symptomology, and provided a clear and persuasive rationale for his opinion, the bases of which are consistent with the evidence of record.  Such rationale included an explanation of how the Veteran's knee complaints early in service are unlikely to be related to his current knee condition, given the condition of his knees at that time in service and the subsequent medical record.  The examiner also explained his opinion that the Veteran's current mild degeneration was instead due to natural ageing, including that his knee problems since 2004 have consistently been revealed to be mild on testing and consistent with changes expected given his age.  There is, moreover, no medical opinion or other such competent evidence linking any current knee disability to the Veteran's service.

The Board notes the Veteran's assertions of having continuing knee problems since a traumatic knee injury in 1977, including his knee moving and going out of place, but finds such assertions not credible.  While the Veteran was treated twice in 1977 for knee pain or stiffness, there was no mention of any knee injury and no findings or complaints of his knee moving and going out of place.  There were no further complaints or treatment relating to the knees through the Veteran's separation from service in 1981, and on November 1980 separation examination, he was noted to have normal clinical evaluation of the lower extremities and denied ever having any "trick" or locked knee and there was no reports of current or past knee problems.  Also, even though VA medical records document treatment from October 2002, the Veteran first complained of knee pain or problems in August 2004, more than 20 years after separation from service; he did not relate any such knee problems to service, moreover, until after he filed his September 2007 claim for service connection benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that contemporaneous evidence has greater probative value than reported history); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999) (while the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case).

Finally, as knee arthritis has not been shown to exist until many years after service, the presumptive service connection provision of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

Therefore, a preponderance of the evidence weighs against a finding that a bilateral knee disability began during service or is related to service in any other way.  Accordingly, service connection for bilateral knee disability must be denied.  

Chronic respiratory disability

The Veteran contends he currently has a chronic respiratory disability related to service.  Specifically, during his March 2015 Board hearing, he testified that he was first treated for a respiratory condition in January 1977 after a radiator-style heater, which was supposed to have a pot of water on it at all times, went dry and the Veteran woke up the next morning unable to breath.  He began coughing and was in the hospital for five days and diagnosed with acute respiratory disease.   He denied being treated after that time and had not received treatment for it since.  He asserted that he went to the VA and reported anytime he had a problem, but that VA told him that there was nothing they could do because he only coughs when there is not enough moisture in the air.  

Based upon a review of the evidence of record in conjunction with the applicable laws and regulations, service connection for a chronic respiratory disability is not warranted in this case.  

Service treatment records reveal the Veteran complained of a sore throat for three days in February 1977; two days later, he was treated for an acute respiratory disease.  He had a negative chest X-ray in November 1980.  The Veteran's November 1980 separation examination was negative for any complaints or findings for any respiratory conditions; in his November 1980 report of medical history, the Veteran specifically denied having or having ever had shortness of breath, pain or pressure in the chest, asthma, tuberculosis, or chronic cough.  

VA medical records from October 2002 to June 2016 reflect treatment for numerous medical diagnoses, complaints, and problems, and contain repeated notations of the Veteran's ongoing tobacco use and need to quit.  However, such records contain no complaints or findings of any chronic respiratory condition and, during this time, and the Veteran repeatedly denied shortness of breath, dyspnea on exertion, wheezing, cough, or hemoptysis during treatment.  The Veteran's initial complaints of a chronic respiratory condition were in July 2016, at which time it was noted that he was still smoking three to four packs per day, that he had a chronic cough three to four times per day but no chest pain or shortness of breath, and that chronic bronchitis was suspected.  On February 2017 chest X-ray examination, the Veteran was noted to have had low lung volume, with the lungs clear and without evidence of focal infiltrate, and no acute disease.

There is no indication in the medical record that any such respiratory complaints or findings in 2016 and 2017 are in any way linked to the Veteran's acute respiratory disease in service over 35 years earlier or to service in any other way.  Again, the extensive treatment records beginning in October 2002, despite noting the Veteran's ongoing tobacco use and need to quit, are negative for respiratory complaints or findings until 2016.  

To the extent that the Veteran asserts that he has had continuous respiratory symptoms since his treatment in service, the Board finds such assertions not credible.  As described above, they contradict the contemporaneous in-service and post-service evidence, including the Veteran's own statements, reflecting that he did not report, and rather denied, any such symptoms, and reflecting no findings of any respiratory problems until many decades after service.

Therefore, a preponderance of the evidence weighs against a finding that a chronic respiratory disability began during service or is related to service in any other way.  Accordingly, service connection for a chronic respiratory disability must be denied.  


ORDER

Service connection for a bilateral knee disability is denied. 

Service connection for a chronic respiratory disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


